DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that the original claims were examined and rather than the amended claims.  This argument is persuasive.  The restriction is withdrawn.

Claim Objections
Claims 27 and 28 are objected to because of the following informalities:  
In line 1 of claim 27, please amend “The method of claim 26, coupling the alignment apparatus…” to recite --The method of claim 26, further comprising coupling the alignment apparatus…--.
In line 1 of claim 28, please amend “The method of claim 24, assembling the fluid exchanging head…” to recite --The method of claim 24, further comprising assembling the fluid exchanging head…--.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16 and 17, the limitation of “the assembling a fluid exchanging apparatus comprising” is indefinite.  It is not clear if the Applicant is intending to introduce a second fluid exchanging apparatus or intending to reference the fluid exchanging apparatus recited in claim 14.  If the Applicant is intending to reference the fluid exchanging apparatus in claim 14, the Examiner recommends amending this limitation to instead recite:
	wherein assembling the fluid exchanging apparatus comprises
	Regarding claim 18, the limitation of “the forming a support clamp comprising” is indefinite.  It appears that this claim may be intended to depend on claim 17 and not on claim 14 which it is currently dependent on since claim 17 introduces a support clamp.  Additionally the Examiner recommends amending the limitation above in a similar manner as for claims 16 and 17 above.

	Regarding claims 21 and 22, the limitation of “the coupling an optical sensor system to an articulating arm comprising” is indefinite.  It is not clear if the Applicant is intending to introduce a second optical sensor system and articulating arm or intending to reference the optical sensor system and articulating arm recited in claim 14.  If the Applicant is intending to reference the second optical sensor system and articulating arm in claim 14, the Examiner recommends amending this limitation to instead recite:
wherein coupling the optical sensor system to the articulating arm comprises
	Regarding claim 29, the limitation of “the coupling an optical sensor system to an articulating arm comprising” is indefinite.  It is not clear if the Applicant is intending to introduce a second optical sensor system and articulating arm or intending to reference the optical sensor system and articulating arm recited in claim 24.  If the Applicant is intending to reference the second optical sensor system and articulating arm in claim 24, the Examiner recommends amending this limitation to instead recite:
wherein coupling the optical sensor system to the articulating arm comprises
Regarding claim 32, the limitation of “the assembling a fluid exchanging apparatus further comprising” is indefinite.  It is not clear if the Applicant is intending to introduce a second fluid exchanging apparatus or intending to reference the fluid exchanging apparatus recited in claim 24.  If the Applicant is intending to reference the fluid exchanging apparatus in claim 24, the Examiner recommends amending this limitation to instead recite:
Wherein assembling the fluid exchanging apparatus further comprises

Allowable Subject Matter
Claims 14, 15, 24-28, 30, 31, 33 and 34 are allowed.
Claims 16-22, 29 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL J GRAY/Primary Examiner, Art Unit 3753